Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20110284373 A1) in view of Ziani (CN1854318A).
Regarding claim 1, Regarding claim 1, Sato teaches a sputtering target containing Co, Cr, and Nb2O5 (para 0093), wherein Nb2O5 is a metal oxide component (para 0030, 0031). Additionally, Sato teaches an alloy base material (i.e. without the inorganic particle component) composition of 5 to 40 at% Cr, 5 to 30 at% of Pt, and the remainder being Co (para 0016). Sato also teaches that the metal base material  teaches the molar ratio of (Cr+Ru) to Co is between 5.5/89.5 and 5/2 but does not explicitly teach that the ratio is 1/2 or more. However, one would have expected the use of any value within the Sato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any (Cr+Ru) to Co ratio between 5.5/89.5 and 5/2, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Sato teaches the target contains only Nb2O5 as the metal oxide component (para 0093). Sato fails to explicitly teach the molar content of Nb2O5 is between 5 and 7 mol%. However, Ziani (CN1854318A), in the analogous art of sputtering targets for magnetic recording mediums comprising CoCrPt, teaches an alloy composition containing (CoCrPtM’)(MO), wherein M’ may be ruthenium, and MO may be niobium oxide (Nb2O5) (para 0042). Ziani also teaches a specific exemplary alloy formula of (Co0.71Cr0.13Pt0.16)0.92(Nb2O5)0.08 (para 0078). Sato is silent to the mol% of Nb2O5 in a similar sputtering target. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a Nb2O5 content of about 8 mol%, as described by Ziani, in the Sato target.
Sato in view of Ziani teaches a Nb2O5 content of 8 mol% but fails to explicitly teach 5 to 7 mol%. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 8 mol% is so close to the claimed range of 5 to 7 mol% that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person 
Regarding claim 5, the combination of Sato and Ziani teaches between 20% (when 40% Cr, 30% Pt, and 10% Ru) and 89.5% (when 5% Cr, 5% Pt, and 0.5% Ru) Co in the alloy phase of the target (Sato para 0016). Considering the molar content of 8 mol% Nb2O5 taught by Ziani, as described in the claim 1 rejection, the overall mol% of Co would change. Specifically, the Co content would vary from 18.07 mol% (when there is 8 mol% Nb2O5, 40 at% Cr, 30% Pt, and 10% Ru) to 80.87 mol% (when there is 8 mol% Nb2O5, 5% Cr, 5% Pt, and 0.5% Ru) (see example calculation). Though the combination of Sato and Ziani fails to explicitly teach 15 to 60 mol% of Co, one would have expected the use of any value within the Sato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 18.07 to 80.67 mol%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Example Calculation 
With 100 mol basis of alloy, 40 mol of Cr, 30 mol of Pt, 10 mol of Ru, 20 mol Co (mol% = at% for atomic species) and 8 mol% of Nb2O5 when the phases are combined, the number of moles of Nb2O5 added is equal to the number of moles of alloy (100) multiplied by the molar fraction of Nb2O5 (0.08) and divided by the molar fraction of alloy (0.75). Therefore, in this case there are 100*(0.08/0.75) = 10.667 moles of Nb2O5
                
                    C
                    o
                     
                    m
                    o
                    l
                    %
                    =
                    
                        
                            m
                            o
                            l
                             
                            C
                            o
                        
                        
                            T
                            o
                            t
                            a
                            l
                             
                            m
                            o
                            l
                        
                    
                    *
                    100
                    =
                    
                        
                            20
                        
                        
                            
                                
                                    100
                                    +
                                    10.667
                                
                            
                        
                    
                    *
                    100
                    =
                    18.07
                    %
                     
                    C
                    o
                
            

Regarding claim 6, the combination of Sato and Ziani teaches 5 to 40% Cr in the alloy phase of the target (Sato para 0016). Considering the molar content of 8 mol% Nb2O5 taught by Ziani in the claim 1 
Regarding claim 7, the combination of Sato and Ziani explicitly teaches 5 to 30 % of Pt in the alloy phase of the target (Sato para 0016). Considering the molar content of 8 mol% Nb2O5 taught by Ziani, as described in the claim 1 rejection, the overall mol% of Pt would change. Specifically, the Pt content would vary between 4.52% (when 5at% Pt and 8 mol% Nb2O5) and 27.1% (when 30at% Pt and 8 mol% Nb2O5). Though the combination of Sato and Ziani fails to explicitly teach 5 to 30 mol% of Pt, one would have expected the use of any value within the Sato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 4.52 to 27.1 mol%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.


Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20110284373 A1) in view of Ikeda (US 20150170890 A1).
Regarding claim 1, Sato teaches a sputtering target containing Co, Cr, and Nb2O5 (para 0093), wherein Nb2O5 is a metal oxide component (para 0030, 0031). Additionally, Sato teaches an alloy base  teaches the molar ratio of (Cr+Ru) to Co is between 5.5/89.5 and 5/2 but does not explicitly teach that the ratio is 1/2 or more. However, one would have expected the use of any value within the Sato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any (Cr+Ru) to Co ratio between 5.5/89.5 and 5/2, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Sato teaches the target contains only Nb2O5 as the metal oxide component (para 0093). Sato fails to explicitly teach the molar content of Nb2O5 is between 5 and 7 mol%. However, Ikeda, in the analogous art of CoCrPtRu sputtering targets for forming a magnetic recording medium thin film, teaches a sputtering target with 5 to 40% Cr, 5 to 30% Pt, 0.5 to 10% Ru, and the remainder Co (para 0024, 0026) in a metal phase, as in Sato (para 0016, 0017), and the amount of the oxide phase containing 5 to 25 mol% (Ikeda para 0025). Though Ikeda is silent to using Nb2O5 as the oxide, both Ikeda and Sato teach using Ti2O3 as an oxide (Ikeda para 0025; Sato para 0031) and therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the oxide ratio of Ikeda in the sputtering target of Sato due to Nb2O5 and Ti2O3 being recognized as alternatives by Sato. Sato in view of Ikeda teaches 5 to 25 mol% of Nb2O5 but does not explicitly teach 5 to 7 mol%. However, one would have expected the use of any value within the Ikeda range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary 
Regarding claim 5, the combination of Sato and Ikeda teaches between 20% (when 40% Cr, 30% Pt, and 10% Ru) and 89.5% (when 5% Cr, 5% Pt, and 0.5% Ru) Co in the alloy phase of the target (Sato para 0016). Considering the molar content of 5 to 25 mol% oxide taught by Ikeda as described in the claim 1 rejection, the overall mol% of Co would change. Specifically, the Co content would vary from 15 mol% (when there is 25 mol% Nb2O5, 40 at% Cr, 30% Pt, and 10% Ru) to 67.1 mol% (when there is 5 mol% Nb2O5, 40% Cr, 30% Pt, and 10% Ru) (see example calculation). Though the combination of Sato and Ikeda fails to explicitly teach 15 to 60 mol% of Co, one would have expected the use of any value within the Sato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 15 to 67.1 mol%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Example Calculation 
With 100 mol basis of alloy, 40 mol of Cr, 30 mol of Pt, 10 mol of Ru, 20 mol Co (mol% = at% for atomic species) and 25 mol% of Nb2O5 when the phases are combined, the number of moles of Nb2O5 added is equal to the number of moles of alloy (100) multiplied by the molar fraction of Nb2O5 (0.25) and divided by the molar fraction of alloy (0.75). Therefore, in this case there are 100*(0.25/0.75) = 33.33 moles of Nb2O5
                
                    C
                    o
                     
                    m
                    o
                    l
                    %
                    =
                    
                        
                            m
                            o
                            l
                             
                            C
                            o
                        
                        
                            T
                            o
                            t
                            a
                            l
                             
                            m
                            o
                            l
                        
                    
                    *
                    100
                    =
                    
                        
                            20
                        
                        
                            
                                
                                    100
                                    +
                                    33.33
                                
                            
                        
                    
                    *
                    100
                    =
                    67.1
                    %
                     
                    C
                    o
                
            

Regarding claim 6, the combination of Sato and Ikeda teaches 5 to 40% Cr in the alloy phase of the target (Sato para 0016). Considering the molar content of 5 to 25 mol% oxide taught by Ikeda, as 
Regarding claim 7, the combination of Sato and Ikeda explicitly teaches 5 to 30 % of Pt in the alloy phase of the target (Sato para 0016). Considering the molar content of 5 to 25 mol% oxide taught by Ikeda as described in the claim 1 rejection, the overall mol% of Pt would change. Specifically, the Pt content would vary between 3.75% (when 5at% Pt and 25 mol% Nb2O5) and 28.5% (when 30at% Pt and 5 mol% Nb2O5). Though the combination of Sato and Ikeda fails to explicitly teach 5 to 30 mol% of Pt, one would have expected the use of any value within the Sato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 3.75 to 28.5 mol%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.

Response to Arguments
Applicant’s arguments, see pg. 7-8, filed 12/20/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ziani ( .
The amendment to claim 1 to incorporate the limitation of claim 2 and further specify that Nb2O5 content is from 5 mol% to 7 mol% overcomes the previous rejection of claim 1 because Sato does not teach a specific content of Nb2O5. However, the combination of Sato and Ikeda used to reject the previously presented claim 2 teaches a Nb2O5 content of 5 to 25 mol%, which overlaps with the newly claimed range.
Additionally, an alternative rejection relying on Sato and Ziani has been included to more explicitly teach a Nb2O5 content in a CoCrPtRu target.
The applicant argues that Ikeda does not include Nb2O5 and thus does not teach the predetermined content of Nb2O5 and its technical effect. This argument is not persuasive because Sato teaches Nb2O5 and Ti2O3 as alternative oxides to be used in the target and Ikeda teaches 5 to 25 mol% of oxides, such as Ti2O3, in a very similar target for the same purpose. Therefore, it would have been obvious to one of ordinary skill in the art to use the oxide content of Ikeda in the target of Sato.
Applicant also argues that Nb2O5 and TiO2 are not equivalents based on the data from Table 1. This argument is not persuasive because Ikeda and Sato refer to Ti2O3, not TiO2, and the data refers to the film formed through sputtering of the target and not the target itself. Furthermore, the content of Nb2O5 and TiO2 in the examples provided are not the same and thus it is unclear if the difference in results would be due to the different oxide or the different oxide content.
Applicant argues that because the application teaches the composition of the sputtering target corresponds directly to the composition of the layer formed, the unexpected results of the film would also apply to the target. This argument is not persuasive because the unexpected results presented by the applicant are related to the composition of the thin film formed by the sputtering target and not the target itself. Even if the film has unexpected properties, the sputtering target used to make this film does not necessarily have unexpected properties. For 
The applicant also argues that the inventive example of Nb2O5 contains the same volume fraction of metal oxide (30 vol%) as the comparative example containing TiO2 and thus the oxides are directly compared. However, this argument is not persuasive because the claims are directed to the mol% of the Nb2O5 and not the vol%, so it is still unclear whether a mol% of 5 to 7 TiO2 would exhibit similar results to Nb2O5.
Additionally, even if the unexpected results of the film were to be considered with regards to the target, the data in the specification indicates that 5 mol% to 7 mol% Nb2O5 is superior to 3-4 mol% of Nb2O5 but does not show that the results of 5 mol% to 7 mol% Nb2O5 are superior to results outside the upper bound of the range (i.e. 8 mol%) and thus it is unclear whether the entire claimed range exhibits unexpected results or if values above 7 mol% would exhibit similar results to those within the claimed range.
Furthermore, the data in Table 1 all relates to alloy compositions of (Co-20Cr-20Ru), which is narrower than the claimed alloy composition. Therefore, it is unclear if the unexpected results are only present at this alloy composition or all alloy compositions that meet the limitations of claim 1.
Applicant also argues that the volume fractions of Nb2O5 does not need to be recited in the claims because the target only contains Nb2O5 and the volume fraction depends on the density and weight of the raw material powders. It is true that a target with a specific alloy composition containing only Nb2O5 would have a vol% that corresponds directly to the mol% of Nb2O5. However, this argument is not fully persuasive because this only applies when the alloy composition is constant. For example, if the alloy composition contains a different metal 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797